Title: To James Madison from James Craik, 21 February 1787
From: Craik, James
To: Madison, James


Dr Sir
Alexanda. February 21th 1787
Presuming on my former acquaintance with you I take the liberty to trouble you on a subject now before Congress. I wrote Colo. Benjamin Walker some time last summer respecting the settlement of my Account with the Publick for my services during the late War he being appointed by Congress to adjust the Accounts of the Hospital Department. Some time in October I received a letter from the Colo. on the subject informing me that he could not settle my Account as I had stated it to him because I had charged four Dollars pr. day for my pay as Assistant Deputy Director from the sixth of February one thousand seven hundred & seventy Eight, whereas it was conceived that under the Resolve of Congress of the 16th. Of January 1782, which directs “that in the settlement of the Account of such officers of the Hospital Department as are intitled to Depreciation the establishment of Pay made on the 8th. of April 1777. be considered as specie”—I was not intitled to more then three dollars pr. Day as that was the establishment of the 8th. of April 1777. Doctor Ledgard & the heirs of Berrian who were simular circumstanced with myself were of opinion, that as Congress had granted us an additional Dollar pr. day in consequence of representation that our pay was too low, they never intended to deprive us of that additional allowance by the Resolve of the 16th. of January 1782; they therefore made an application to Congress some time ago on this subject which was not determined on when I last heard from New York. As I was not informed of the objection before Doctor Ledgard & the heirs of Berrian handed in their application I had not an opportunity of making myself a party to it tho’ the hardship of the dedu[c]tion from my pay struck me as forcibly as it could have done them. As my case will be involved in the determination of that of Doctors Ledgard & Berrian I have postponed the final settlement of my Account untill I know the result of their memorial. The great distance of my residence from New York makes me anxious to have a settlement as soon as possible. I have therefore taken the Liberty to request your notice in bringing the affair to a determination as soon as convenient to Congress, at the same time I must beg leave to trouble you to receive the Certificates for the Ballance due me as soon as my account shall be settled and if a safe opportunity should offer to Alexanda. to transmit them to me, which will infinitely oblige Your very humble servant.
Jas. Craik
I have wrote to Colo. Walker to pay the Ballance into your hands as soon as the Account is settled.
